Citation Nr: 1229027	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

In June 2011, the Veteran was afforded a Travel Board hearing.  A transcript of this hearing has been associated with the record. 

The Board notes that the Veteran has claimed service connection for major depressive disorder.  Nevertheless, as her post-service psychiatric diagnoses have varied, to include depression and major depressive disorder, her service connection claim has been recharacterized as listed on the front page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

This appeal was previously before the Board in October 2011, at which time it was remanded to obtain a VA nexus opinion regarding her acquired psychiatric disability.  The Veteran was afforded a VA examination and a nexus opinion was provided in December 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

A claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

The competent and credible evidence shows that the Veteran's acquired psychiatric disability, claimed as depression, is related to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Psychoses are deemed to be chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifests to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

On her October 1987 service entrance examination, the Veteran was without any noted psychiatric abnormality, and was considered psychiatrically normal.  The Veteran was not afforded a VA service separation medical examination.  The Board also notes that on her DD Form 214, her reason for separation was listed as "Voluntary-Miscellaneous Reasons." 

In November 2007 the Veteran indicated that her depression started in approximately 1993, and by 2000 had progressed to the point that she sought help and was under a doctor's care.

Private treatment records show that in May 2001 the Veteran reported that she had been unable to get out of bed for several weeks, was crying, shaky, and not sleeping.  She reported depression, but denied suicidal ideation.  She indicated that she had experienced a recent relationship break-up.  She reported that 5 days earlier she had been to the emergency room and was prescribed Malexa, and had noticed some improvement in that she had been able to sleep the previous two nights.  She reported that she saw a therapist, D. Dodge, the previous day.  She indicated that she had experienced one prior episode with similar symptoms that coincided with her divorce, but had not been treated at that time.  She reported having a positive family history of depression.  She denied manic symptoms.  She was observed to exhibit a flat affect and be teary eyed.  She was assessed as having depression, and Celexa was prescribed, and she was advised to continue with the therapist.  Several days later the medical notes show that the doctor talked with the Veteran's therapist, who conveyed that the Veteran was stable but had a chemical imbalance.  Private treatment records through 2007 continued to show that the Veteran was treated for depression, to include medications such as Celexa, Wellbutrin, Effexor and Trazadone.  

VA treatment records through April 2011 show that the Veteran continued to be treated for depression.  In 2008 she was enrolled in the Behavioral Health Lab Depression and Anxiety Disease Management Module, and on enrollment she reported that she had dealt with depressive symptoms for 17 years, which references 1991, but had not initially realized that she was depressed.  In March 2010 she reported that while on the flight line in Saudi Arabia she was a munitions loader, and experienced a break down, such that she was taken off the flight line and the flight doctor gave her sleeping pills and told her to rest.  

In her June 2009 Substantive Appeal the Veteran reported that she had been pulled from the flight line in Saudi Arabia for depression, and medicated for it.  She reported that she continued to be treated for depression, including medications, and requested that reasonable doubt be resolved in her favor.

At her June 2011 personal hearing and within her written statements, the Veteran contends that she first began to experience a depressed mood, anxiety, and related psychiatric symptoms during her military service, especially after returning from the Persian Gulf region in support of Operations Desert Storm and Desert Shield.  At her hearing she was tearful, and her sincerity was evident.  She reported that during Desert Storm she was under too much stress and one night she started hitting a 2000 pound bomb with the largest wrench she had, although she should have been loading it.  She was sent to the flight doctor who gave her sleeping medication and sent her home to rest.  The Veteran indicated that while she was stationed at Tonopah Test Range in Nevada there was discussion regarding birth defects in children of the men who she worked with, such that she was plagued by concerns for a healthy birth for a potential child.  The Veteran recalled that in approximately 2001 she was in such a psychiatric state that she was unable to move from bed.  She indicated that immediately following separation from service, she married; however, the marriage did not last even a year, and in reflection she believes her depression played a role in the dissolution of her marriage in that she was anxious and unable to be calm.  

A May 2011 written statement from G. J., the Veteran's former spouse, stated that the Veteran had demonstrated frequent mood swings and crying spells, and appeared to be depressed.  G. J. and the Veteran were married from April 1992 to February 1993, by her account, immediately after her service separation, although they dated for three years before the marriage.  

In an October 2011 remand for an examination, the Board observed that the Veteran had several current psychiatric diagnoses, chiefly depression and/or major depressive disorder, from both private and VA medical care providers.  The Board also noted that the Veteran stated that her symptoms began in and continued since military service, and submitted a written statement to that effect from her former spouse.  Although the Veteran is a layperson, she is competent to testify regarding such observable symptomatology as a depressed mood, anxiety, and heightened anger and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As the Board noted in October 2011, the Veteran's accounts of these symptoms are found to be credible.  Her report of experiencing a breakdown while serving on the flight line, and being treated with sleeping medicine and rest has been consistent both in her medical reports for treatment, and in her hearing testimony and written contentions.  

The Veteran was afforded a December 2011 VA psychiatric examination.  The examiner indicated that the Veteran was diagnosed as having depressive disorder, not otherwise specified, which caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Following review of the claims folder and Computerized Patient Records System, the examiner reviewed the Veteran's pertinent history.  The Veteran reported that her parents had an intact marriage, and that she maintained contact with them and her three sisters and brother.  She indicated that she had married for a brief time in the early 1990s, but divorced.  She reported having no children.  She indicated that she tried to socialize about once a week; however, she reported that she had to force herself go out as she preferred to stay home alone.  The Veteran reported that she had worked as a police officer for approximately 5 years, but that she could not handle the day-to-day requirements.  The Veteran indicated that she had been self-employed for approximately 11 years as a window cleaner, and also worked occasionally as a bartender.  The Veteran stated that working for herself was the only way that she was able to maintain income because the day-to-day stressors of being an employee were too great for her.  

The Veteran's medical records showed that she was treated with anti-depressants by her general practitioner from May 2001 through April 2007; and, in May 2008 the VA diagnosed depression and the Veteran participated in the Behavioral Health Lab Depression and Anxiety Disease Management Module.  In addition, the Veteran was diagnosed with depressive disorder and assessed with a Global Assessment of Functioning (GAF) score of 55 in March 2010, and a GAF score of 65 in September 2011.  The Veteran reported that she was also trying to participate in psychotherapy at the VA, but had not yet been contacted for treatment.  The examiner indicated that the Veteran's symptoms included a depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and, difficulty in adapting to stressful circumstances, including work or a work-like setting.  In addition, the Veteran occasionally felt guilty about not using her full potential, and was easily tearful.  The Veteran denied experiencing any current suicidal or homicidal ideation.  

The examiner indicated that the Veteran described her mental health symptoms as beginning while she was stationed in Saudi Arabia during Desert Storm from 1990 to 1991, and continuing until the present.  The examiner opined that the Veteran's diagnosis of depressive disorder, not otherwise specified, was at least as likely as not related to her military duty.  The examiner reasoned that the Veteran had described her symptomatology beginning during her time in the military and there was evidence, pharmacotherapy and psychotherapy, of continued treatment for mental health symptoms.  

The December 2011 VA examination report constitutes a sufficiently detailed examination, review of the claims file, and reasoning, to establish that the Veteran experienced a psychiatric disability, specifically depressive disorder, not otherwise specified that was incurred in service.  Furthermore, in concluding that the Veteran's psychiatric symptoms had their beginning in the military, the examiner suggested a continuity of symptomatology, which has also been suggested by the Veteran who discussed symptoms of a depressed mood, anxiety, and heightened anger and irritability, some of which began for her on the flight line when she described hitting a bomb with a wrench and being prescribed sleeping medication, and since service.  The Board finds the Veteran's contentions regarding her symptomatology experienced in and since service to be credible, as they have been consistently and sincerely reported both in regards to seeking service connection and in regards to seeking medical treatment.

In this regard, the December 2011 VA examination report constitutes a medical opinion of significant probative value and weight, with sufficiently detailed examination, review of the claims file, and reasoning, to establish that the Veteran has experienced a psychiatric disability that is related to service.  Consequently, the Board finds the evidence of record supports service connection for the Veteran's acquired psychiatric disability.  Because direct service connection is warranted, the Board need not address the alternate theory of entitlement on a presumptive basis.



ORDER

Service connection for an acquired psychiatric disability, depressive disorder not otherwise specified, is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


